In re Hampton III, Rufus; — Plaintiff; Applying For Supervisory and/or Remedíal Writs, Parish of Webster, 26th Judicial District Court Div. D, Nos. 65,855, 65,856, 67,750, 65,931.
The application is transferred to the district court with instructions to the district judge to act on relator’s writ of review as relator shows by Inmates’ Request for Legal/Indigent Mail receipt that the application was submitted. The district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.